Citation Nr: 0117790	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-16 225 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for tinnitus, 
evaluated as 10 percent disabling as of June 10, 1999 and as 
noncompensable prior to that date.  

2.  Entitlement to a higher evaluation for bilateral hearing 
loss, evaluated as 30 percent disabling as of November 24, 
1999, and as noncompensable prior to that date.  

REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  Tinnitus has been both recurrent and persistent as of 
November 3, 1998.  

2.  Tinnitus was recurrent, but not persistent, prior to 
November 3, 1998.  

3.  Hearing loss was no worse than level II in either ear 
prior to November 24, 1999.  

4.  As of November 24, 1999, the veteran suffers from level 
VI hearing loss in the right ear and level VII hearing loss 
in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and no greater, for 
tinnitus have been met as of November 3, 1998; the criteria 
for a compensable evaluation prior to November 3, 1998 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (effective prior to June 10, 
1999); 38 C.F.R. § 4.87, Diagnostic Code 6260; 64 Fed. Reg. 
25202-25210 (May 11, 1999) (effective June 10, 1999).

2.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss, as of November 24, 1999, and for a 
compensable rating for bilateral hearing loss prior to 
November 24, 1999, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87, Diagnostic Codes 6100-6103 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86; 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1999, the RO granted service connection for tinnitus 
and for bilateral hearing loss.  The grant of service 
connection for tinnitus was effective as of July 18, 1991.  
Tinnitus was evaluated as noncompensable as of that date and 
as 10 percent disabling as of June 10, 1999.  The grant of 
service connection for bilateral hearing loss was effective 
November 13, 1991.  The RO initially evaluated that disorder 
as noncompensable.  Subsequently, the RO evaluated hearing 
loss as 30 percent disabling, effective November 24, 1999.  

The veteran challenges the noncompensable evaluation assigned 
to tinnitus from the effective date of the grant of service 
connection to June 10, 1999.  He also challenges the 
noncompensable evaluation assigned to hearing loss from 
November 13, 1991 to November 24, 1999.  Although the RO 
characterized the issues in the statement of the case in 
terms of entitlement to an earlier effective date for the 10 
percent and 30 percent evaluations assigned in this case, the 
issues are more properly characterized in terms of the 
appropriate evaluation of the disabilities, as opposed to the 
proper effective dates for the current evaluations.  In this 
respect, this appeal arises from an initial grant of service 
connection, which assigned the disabilities initial 
evaluations.  Therefore, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all treatment records identified by the 
veteran.  Finally, the veteran has been afforded VA 
examinations, which are adequate for rating purposes.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

During a VA examination in January 1987, the veteran claimed 
decreased hearing and intermittent ringing in the left ear 
since 1967.  

During a hearing in September 1987 the veteran testified that 
he experienced ringing in his ears in service for two months 
or longer after being exposed to a mine explosion and that, 
at the time of the hearing, anything, such a hand clap, would 
cause the veteran to experience ringing in his ear.  

During a Board hearing in November 1988, the veteran, who was 
employed by the Kennedy Space Center, indicated that any 
noise would start the ringing.  He also indicated that a 
noise such as a shuttle launch could cause ringing that would 
remain for one to two weeks.  

In April 1988, the veteran underwent an audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
50
80
LEFT
15
25
65
90

Average thresholds were 40 decibels in the right ear and 49 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.

In December 1991, the veteran underwent a VA audiological 
evaluation.  Examination revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
60
46
LEFT
20
20
65
85

Average thresholds were 46 decibels in the right ear and 48 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 92 
percent in the left ear.

During that examination the veteran reported tinnitus, which 
the examiner attributed to noise exposure.  The veteran 
indicated that tinnitus was periodic, as opposed to constant, 
and that tinnitus was precipitated by loud noise. 

During a hearing in January 1994, the veteran testified that 
tinnitus was precipitated certain noises, such as the sound 
of a car back firing or the clapping of hands near his ears.  
He indicated that tinnitus precipitated by the sound of 
clapping would continue until he moved away from the source 
of the clapping sound.  

In June 1998, the veteran underwent an audiological 
evaluation by a private examiner.  The audiogram test results 
appear to include the following results:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
55
80
LEFT
25
35
70
90

Average thresholds were 46 decibels in the right ear and 55 
decibels in the left ear.  Speech audiometry revealed word 
recognition of 92 percent in the right ear and 96 percent in 
the left ear.  The examiner noted hearing within normal 
limits to profound hearing loss in both ears, with excellent 
speech discrimination.  

According to a physician's letter associated with that 
report, the veteran suffered from tinnitus with a high 
frequency hearing loss.  The examiner indicated, with respect 
to the veteran's condition, that it "may very well be 
secondary to loud noise exposure."  The physician also 
reported that the veteran's tinnitus was worse in the left 
ear, was triggered by loud noises, would subside when loud 
noises were not present, and did not "bother [the veteran] a 
great deal." 

In September 1998, the veteran again underwent an 
audiological evaluation by a private examiner.  A report of 
that examination revealed thresholds that appear to include 
the following results:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
60
85
LEFT
25
35
75
95

Average thresholds were 51 decibels in the right ear and 58 
decibels in the left ear.  A report of that examination 
characterizes hearing loss as bilateral mild to profound 
sloping sensori-neural and characterizes speech 
discrimination in each ear as excellent.  Word discrimination 
reportedly was 96 percent in the left ear and 92 percent in 
the right ear.  A November 1998 letter by the audiologist who 
prepared the September 1998 report reflects a conclusion 
that, based upon the veteran's reports of noise exposure, 
constant tinnitus, and decreased hearing ability, it is 
likely that "alot of his hearing difficulty with respect to 
ringing in his ear, is strongly related to his history of 
noise exposure in military service."  (Sic).   

In November 1999, the veteran underwent a VA examination.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
70
85
100
LEFT
35
65
75
95

Average pure tone thresholds were 73 decibels in the right 
ear and 68 decibels in the left ear.  Speech audiometry using 
the Maryland CNC word list revealed speech recognition 
ability of 68 percent in the right ear and 64 percent in the 
left ear.  The November 1999 report reflects a history of 
constant bilateral tinnitus since 1966.  

Tinnitus

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  The determination of whether an 
increased evaluation is warranted is to be based on a review 
of the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the course of this appeal, substantive changes were made 
to the schedular criteria governing the rating of hearing 
impairment and diseases of the ear.  See 64 Fed. Reg. 25202 
(1999).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the criteria in effect prior to June 10, 1999, tinnitus 
warranted a noncompensable evaluation unless it was 
persistent as a symptom of a head injury, a concussion or 
acoustic trauma, in which case it warranted a 10 percent 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  
Pursuant to the criteria in effect since June 10, 1999, 
tinnitus warrants a 10 percent evaluation if recurrent.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2000). 

Medical evidence associated with the claims file reflects 
that although the veteran has complained of recurrent 
tinnitus, which he has in the past associated with exposure 
to loud noises.  He has also reported that tinnitus resolved 
when he was no longer exposed to loud noises.  Such a pattern 
suggests tinnitus that is recurrent, but not tinnitus that is 
persistent. 

There are some current reported findings that suggest 
constant tinnitus.  The earliest such findings are contained 
in a November 3, 1998 report.  The Board, therefore, resolves 
reasonable doubt in the veteran's behalf in finding that 
tinnitus was shown to be constant, and, therefore, persistent 
as of that date.  As late as June 1998, the veteran's 
tinnitus was being described as triggered by noise, then 
subsiding, rather than as "continuous" or "persistent".

Because recurrent tinnitus was made compensable only by 
regulatory changes that were effective as of June 10, 1999, 
that standard does not provide a basis for establishing 
entitlement to a compensable during any period prior to June 
10, 1999.  The veteran's representative argues, however, that 
the terms "persistent" and "recurrent" are interchangeable 
and do not require constant tinnitus.  He, therefore, argues 
that the veteran's disability warrants a compensable 
evaluation under the old regulatory standards.  

That the terminology in the regulations was changed at all 
suggests that the terms in questions are not interchangeable.  
The comments to the regulation, furthermore, reinforce the 
conclusion that the decision to change the requirements of 
the criteria from "persistent" to "recurrent" was a 
conscious one and that the terms, therefore, have different 
meanings.  The Federal Register provides, in part:

The previous rating schedule provided a 
10-percent evaluation for tinnitus, DC 
6260, with the criteria being:  
"persistent as a symptoms of head 
injury, concussion or acoustic trauma."  
We proposed to remove the requirement 
that tinnitus be a symptoms of head 
injury, concussion or acoustic trauma and 
that it be persistent and instead provide 
a 10-perent evaluation for recurrent 
tinnitus. 

64 Fed Reg. 2502, 2506 (1999).  

Dictionary definitions indicate that a condition that is 
persistent is one that exists for a long or longer than usual 
time, which is insistently repetitive, or which is 
continuous.  See Webster's II New Riverside University 
Dictionary (1988); The American Heritage Dictionary of the 
English Language: fourth Edition (2000).  A condition that is 
recurrent is simply one that appears repeatedly.  See 
Webster's II New Riverside University Dictionary (1988).  See 
also Clyburn v. West, 12 Vet. App. 296, 299-300 
(1999)(wherein the Court equated "persistent" with 
"constant," as opposed to "intermittent").

The history of tinnitus provided by the veteran prior to 
November 3, 1998, reflects that the veteran's tinnitus was 
not insistently repetitive, continuous, or constant.  Since 
there is no usual time for tinnitus to be present, it cannot 
be said to have existed for longer than the usual time.  It 
was present at discrete moments precipitated by given events, 
namely loud noises, and resolved when the noise in question 
ceased to be present.  It was, at most, intermittent, and 
although it was recurrent, it was not persistent.  

The veteran also maintains that he should receive a separate 
10 percent evaluation for tinnitus for each ear.  The rating 
schedule does not provide any authority requiring that a 
separate rating be assigned to each ear for tinnitus.  See 
Smith v. Brown, 7 Vet. App. 255, 259 (1994)(holding that the 
Board did not commit error in not assigning a 20 percent 
evaluation for tinnitus).  

The veteran further argues that pursuant to 38 C.F.R. § 3.324 
a 10 percent evaluation is warranted.  Whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the 1945 
schedule of rating disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2000).  

However, a compensable evaluation has been in effect since 
October 31, 1986.  That compensable evaluation was based upon 
38 C.F.R. § 3.324 until June 10, 1999, at which point the RO 
made effective a grant of a 10 percent evaluation for 
tinnitus.  Because an evaluation under 38 C.F.R. § 3.324 may 
not be assigned in combination with any other rating, a 10 
percent evaluation is not available under 38 C.F.R. § 3.324 
for any period during which a compensable evaluation has been 
assigned to the veteran's disabilities, including tinnitus.  

Hearing Loss

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Under the "old" criteria, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).

The amended version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
change to the method of determining the percentage evaluation 
for hearing impairment.  Tables VI, VIa and VII remain the 
same.  The amendments include reorganizing sections 4.85 and 
4.86 for the sake of clarity.

Provisions exist for rating exceptional patterns of hearing 
where pure tone thresholds at each of the four specified 
frequencies is 55 decibels or more or where the pure tone 
thresholds is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (effective 
June 10, 1999).  However, examination has not revealed those 
patterns in this case, and therefore, the provisions in 
question are inapplicable to the veteran's claim.

Under both the old and new criteria, test results show level 
I hearing loss in both ears in April 1988 and in June 1998.  
Examination in December 1991 revealed level II hearing loss 
in right ear level I hearing loss in the left ear, and 
examination in September 1998 revealed level I hearing loss 
in the right ear and II hearing loss in the left ear.  
Examination reports as late as September 1998, therefore, 
contain test results that support a noncompensable hearing 
evaluation.   38 C.F.R. §§ 4.85, Tables VI, VII (2000), 4.87, 
Tables VI, VII (1998).

Examination in November 1999 revealed level VI hearing loss 
in the right ear and level VII hearing loss in the left ear.  
Those results are consistent with a 30 percent evaluation.  
Id.  

The veteran has requested that VA secure an expert medical 
opinion that would attempt to assess, through a regression 
analysis of the existing audiological evidence, at what point 
between 1991 and 1999 the veteran's progressive bilateral 
hearing loss deteriorated to a compensable level.  The rating 
schedule has no provision to use a "regression analysis."  
The 1988, 1991, and 1998 examinations are fairly consistent, 
although they demonstrate some progression in the veteran's 
hearing loss, and none of those examinations support a 
compensable evaluation.  It follows that the increase to a 
compensable disability occurred sometime between the 
September 1998 examination and the November 1999 examination, 
not, as the veteran's argument suggests, sometime between 
1991 and 1999. 

The veteran, through his representative, has also indicated 
that the VA could request additional records from the 
veteran's private physicians to "fill-in" what he 
characterizes as missing information from 1991 to 1999.  
However, in a March 1999 remand, the Board directed the RO to 
contact the veteran and request that the veteran provide 
information as to recent dates and locations of treatment for 
hearing loss and tinnitus.  Thereafter, in April 1999, the RO 
requested that the veteran provide that information.  A June 
1999 report of contact reflects that the veteran indicated 
that he had received no additional treatment.  It would 
appear, therefore, that there are no additional medical 
records to be obtained.  Because hearing loss warranting a 30 
percent evaluation was not demonstrated on an examination 
prior to November 24, 1999, a compensable evaluation prior to 
that time is unwarranted.

Extraschedular

The Board notes that, in exceptional cases, where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the evidence does not show an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required hospitalization or 
treatment for his service-connected hearing loss and 
tinnitus.  Moreover, the evidence does not show that the 
impairment resulting from his service-connected hearing loss 
and tinnitus have interfered markedly with his employment.  
As a whole, the evidence does not show that the impairment 
resulting solely from hearing loss and tinnitus warrants 
extra- schedular consideration during any of the time periods 
under consideration.  For the reasons noted above, the Board 
concludes the veteran is adequately compensated by the 
schedular evaluations assigned by this decision.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

A 10 percent evaluation for tinnitus as of November 3, 1998 
is granted.  

An evaluation in excess of 10 percent for tinnitus and a 
compensable evaluation for tinnitus prior to November 3, 1998 
are denied.  

An increased evaluation for bilateral hearing loss, evaluated 
as 30 percent disabling of November 24, 1999, and as 
noncompensable prior to that date, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

